Citation Nr: 0825466	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) from September 15, 
2005 to January 25, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from January 26, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter is on appeal before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  Prior to January 26, 2007, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to symptoms.

2.  Since January 26, 2007, the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to January 26, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a rating in excess of 50 percent for 
PTSD since January 26, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2005, March 2006, and October 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


Background

By a rating decision dated March 2006, the RO granted service 
connection for PTSD, and assigned a 30 percent rating, 
effective September 15, 2005.  The veteran appealed, 
asserting that his disability warranted a higher rating.  In 
a Supplemental Statement of the Case dated July 2007, the RO 
granted a rating of 50 percent for the veteran's PTSD, 
effective January 26, 2007.  The veteran continued his 
appeal, asserting that his disability warranted a higher 
rating.

The veteran submitted VA treatment records dated October 2005 
to January 2006 which primarily reflect treatment for alcohol 
dependence.  An October 2005 psychiatric note, however, 
indicated that the veteran reported symptoms of intrusive 
recollections and nightmares due to his combat experience, 
along with symptoms of feeling withdrawn, feeling 
overwhelmed, and being hyper-alert and vigilant.  Mental 
status examination revealed slow speech, retarded psychomotor 
functions, constricted affect, and adequate concentration.  
Thought processes were goal directed and there was no 
delusional thought content, or suicidal or homicidal 
ideation.  A diagnosis of a history of PTSD was noted.

The veteran was afforded a VA PTSD examination in February 
2006.  The examiner noted that the veteran had a history of 
combat while stationed in Vietnam during which he had 
feelings of intense fear, hopelessness, and horror.  The 
veteran currently reported PTSD symptoms of persistent re-
experiencing of the traumatic event, persistent avoidance of 
stimuli associated with trauma and a numbing of general 
responsiveness, and persistent symptoms of increase arousal, 
including sleep disturbances and irritability.  The examiner 
noted while chronic, these symptoms were mild.  The veteran 
reported that he never married but did care for foster 
children, and had few friends.  Examination revealed a clean, 
neatly groomed, appropriately dressed veteran with a 
cooperative, friendly, and relaxed attitude.  Speech was 
unremarkable, attention was intact, thought processes were 
circumstantial, thought content was unremarkable, impulse 
control was good, and he was able to maintain personal 
hygiene.  The veteran reported fewer mood swings since he 
stopped drinking, as well as reported mild sleep impairment.  
He also had some symptoms of panic attacks, but the examiner 
stated that these symptoms did not rise to the level of an 
actual attack.  There was no evidence of delusions, 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, or suicidal or homicidal ideations.  
The examiner also noted that the veteran was currently 
employed full time in sales.  The examiner provided a 
diagnosis of chronic PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 62.

A February 2006 psychological history included in a discharge 
report from an outpatient substance abuse treatment problem 
which indicated that the veteran symptoms included 
significant periods of not being able to get along with 
others, depression, anxiety and tension, trouble 
understanding, concentrating or remembering, and trouble 
controlling violent behavior.  He denied suicidal or 
homicidal ideation.

A January 2007 psychiatric note indicated that the veteran 
reported feeling depressed and anxious.  He also reported a 
sense of failure and claimed he experienced more intense 
intrusive memories.  Examination revealed that the veteran 
was cooperative with fair hygiene, mood was depressed, and 
affect was restricted.  Speech was slow with appropriate 
vocabulary, thought processes were goal-directed and logical, 
and thought content and behavior was normal without 
psychosis.  Judgment and insight were fair, and psychomotor 
activity was abnormal.

A March 2007 letter from the veteran's psychiatrist indicated 
that on January 26, 2007 the veteran was given a 
psychological evaluation for depression, social isolation, 
anger and irritability.  The results indicated that the 
veteran demonstrated difficulty in establishing and 
maintaining effective work and social relationships.  He was 
also experiencing problems with adapting to stressful 
circumstances, and had episodes of impaired judgment and mood 
disturbances.  

VA treatment records dated March to May 2007 revealed 
treatment for PTSD as well as other clinical conditions.  A 
March 2007 psychiatric exam indicated neutral mood, 
restricted affect, speech that was spontaneous with 
appropriate vocabulary, logical and goal directed thought 
processes, and fair judgment and insight.  The veteran denied 
suicidal and homicidal ideation and thought content and 
behavior were normal.  A March 2007 PTSD treatment plan 
indicated that the veteran's PTSD was manifested by 
distressing, intrusive thoughts, nightmares, flashbacks, 
feeling emotionally upset, physical reactions when reminded 
of traumatic events, avoidance of feelings and reminders, 
loss of interest in important activities, feeling distant 
from others, feeling emotionally numb, difficulties with 
sleep, irritability, angry outbursts, difficulties with 
concentration, and being overly alert, jumpy and easily 
startled.  A GAF of 50 was provided.  Subsequent records 
reflected treatment for the above-mentioned PTSD symptoms.  

The veteran was afforded a second VA PTSD examination in July 
2007.  The veteran reported having trouble running his 
insurance office.  He stated it was hard for him to be with 
people and that he rarely socialized, as well as reported 
having "endless failed relationships."  His leisure 
activities included watching TV, walking the dog, and on week 
days, working alone in his insurance office.  The examiner 
stated that the veteran was very constricted in his social 
functioning.  Upon examination, the veteran was clean, and 
appropriately dressed.  Psychomotor activity was 
unremarkable, speech was spontaneous, clear and coherent, 
attitude was cooperative, relaxed, and attentive, mood was 
anxious and depressed, and affect was reserved.  Attention 
was intact and thought process was circumstantial.  There was 
no evidence of delusions, hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
or homicidal or suicidal ideations.  The veteran did report 
some sleep impairment due to recurrent thoughts.  He also had 
good impulse control with no episodes of violence.  The 
veteran endorsed PTSD symptoms including; daily avoidance, 
difficulty remembering important aspects of combat, 
isolation, emotional numbing, sleep difficulties, 
irritability, problems concentrating effectively on his work, 
hypervigilance especially in terms of taking care of his dog 
or house, and exaggerated startle response.  The examiner 
also indicated that the veteran's current job was providing 
him with little income, but despite working with vocational 
rehabilitation, there were no other occupations currently 
available to the veteran.  The examiner provided diagnoses of 
chronic PTSD, and alcohol dependence in full, sustained 
remission.  A GAF score of 52 was provided.

VA treatment records dated May 2007 to April 2008 reflected 
treatment for PTSD symptoms, including; depression, anxiety, 
isolation and problems with social relationships, daily 
flashbacks, nightmares, anger, and sleep disturbances.  

A May 2008 psychiatric evaluation indicated that the veteran 
had consistently been depressed with a flat affect.  The 
veteran was also consistently distressed by memories and 
nightmares from Vietnam.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2008.  During his hearing, the 
veteran testified that he had a non-existent relationship 
with his sister and that he had never married.  He stated 
that he did not have any children and therefore effectively 
did not have any family relationships.  The veteran claimed 
he had suicidal and homicidal impulses but that he had never 
made any plans or attempts.  He also reported that he felt 
the need to make sure all his doors to his car and house were 
locked at night.  He also stated that he only showered ever 
three days or so and forgets about shaving.  He stated that 
he worked as an insurance salesman, and while his client list 
had shrunk because he did not cold call or knock on doors, he 
got along with his existing customers very well. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   See 
also, Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mile memory loss (such as forgetting names, 
directions or recent events).


I.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to January 26, 2007.

The veteran's PTSD was rated as 30 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 from 
September 15, 2005 to January 25, 2007.  

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD was characterized primarily by 
depression, anxiety, circumstantial thought processes, sleep 
impairment, avoidance, re-experiencing events, increased 
arousal, avoidance, significant periods of not being able to 
get along with others, trouble with violent behavior and 
concentration.  Additionally, while the veteran reported some 
panic attacks, the VA examiner noted that his symptoms did 
not rise to the level of an actual attack.  The February 2006 
VA examiner stated that the veteran's symptoms caused 
clinically significant distress and impairment in his social 
and occupational areas of function, but also indicated that 
the veteran's symptoms, while chronic, were mild.

Repeated examinations over the course of that portion of the 
appellate period revealed no evidence of suicidal ideation, 
obessional rituals, neglect of personal appearance or 
hygiene, panic attacks more than once a week, difficulty in 
understanding complex commands, memory impairment, 
impaired abstract thinking, delusional thought content or 
hallucinations.  Additionally, the February 2006 VA examiner 
noted that the veteran continued to work full time as an 
insurance salesman.

The GAF score of 62 assigned by the February 2006 VA examiner 
alone does not provide a basis for the assignment of a higher 
disability rating for PTSD.  According to the Fourth Edition 
of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 61 and 70 are indicative of mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

A GAF of 62 does not suggest a greater level of impairment 
than is contemplated by the 30 percent rating, as the Board 
notes that the veteran did not manifest symptoms typically 
considered indicative of the level of impairment to warrant a 
50 percent rating, to include:  panic attacks more than once 
a week, difficulty in understanding complex commands, memory 
impairment, impaired judgment, or impaired abstract 
thinking.  

Thus, the criteria for the next higher 50 percent rating have 
not been met for the period between September 15, 2005 and 
January 26, 2007.  Under the circumstances in the instant 
case, the Board must find that the preponderance of the 
evidence is against the claim for increase; the benefit-of-
the doubt doctrine is inapplicable, and the claim for an 
increase must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Entitlement to a rating in excess of 50 percent from 
January 26, 2007.

The veteran's PTSD is currently rated as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 from January 26, 2007.  

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD was characterized primarily by failed 
social relationships, anxious and depressed mood, 
circumstantial thought processes, sleep impairment, daily 
avoidance, isolation, emotional numbing, irritability, 
problems concentrating on his work, hypervigilance, 
depression, anxiety, flashbacks, nightmares, and flattened 
affect.  The July 2007 evaluation further indicated the 
veteran reported difficulty with running his insurance 
business and was very constricted in his social functioning.  
However, at his hearing, the veteran stated that he got along 
pretty well with his clients despite occasionally forgetting 
to complete tasks.  Also during his hearing, the veteran also 
reported some recent suicidal and homicidal impulses, though 
admitted he never made any attempts to act on those impulses.  
Additionally, he reported not having any close friends or 
relationships with any family members.  

Repeated examinations over the course of the appellate period 
revealed no evidence of intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function; spatial disorientation; or 
neglect of personal appearance or hygiene.  While the veteran 
did report some obsessional behaviors, they did not rise to 
the level of interfering with any routine activities.  

As discussed above, GAF scores do not, alone, provide a basis 
for the assignment of a higher disability rating for PTSD.  
For this pertinent period, the veteran was consistently 
assigned GAF scores of 50 (March 2007) and 52 (July 2007).  
GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores between 51 and 60 
are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers and coworkers).  

After a careful review of the entire record for this period, 
the Board finds that the veteran has not manifested symptoms 
typically considered indicative of the level of impairment to 
warrant a 70 percent rating, to include:  obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; or spatial disorientation.  Thus, 
the criteria for the next higher 70 percent rating have not 
been met for the period beginning January 26, 2007.  Under 
the circumstances in the instant case, the Board must find 
that the preponderance of the evidence is against the claim 
for increase; the benefit-of-the doubt doctrine is 
inapplicable, and the claim for an increase must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

A rating in excess of 30 percent for PTSD from September 15, 
2005 to January 25, 2007 is denied.

A rating in excess of 50 percent for PTSD from January 26, 
2007 is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


